Case 2:20-cv-05846-JFW-E Document 12 Filed 09/08/20 Page lofi Page ID #:67

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

LEWIS BRISBOIS BISGAARD & SMITH LLP
STEPHEN E. ABRAHAM, SB#172054

E-Mail: Stephen. Abraham @lewisbrisbois.com
MELISSA T. DAUGHERTY, SB# 227451
E-Mail: Melissa. Daugherty@lewisbrisbois.com
650 Town Center Drive, Suite 1400

Costa Mesa, CA 92626

Telephone: 714.668.5562

ATTORNEY(S) FOR: Defendant UGODTLA, LLC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

PERLA MAGENO, an individual, CASE NUMBER:

 

 

 

2:20-cv-05846-JFW-E
Plaintiff(s),

 

Vv.
UGODTLA, LLC, a California limited liability

company; and DOES 1-10, inclusive CERTIFICATION AND NOTICE

 

 

OF INTERESTED PARTIES
Defendant(s) (Local Rule 7.1-1)
TO: THE COURT AND ALL PARTIES OF RECORD:
The undersigned, counsel of record for Defendant UGODTLA, LLC

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

 

 

PARTY CONNECTION / INTEREST
Defendant UGODTLA, LLC Defendant; no other interested entity
September 8, 2020 /s/ Stephen E. Abraham
Date Signature

Attorney of record for (or name of party appearing in pro per):

Defendant UGODTLA, LLC

 

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
